Case 1:20-cv-00125-LPS Document 222 Filed 06/11/21 Page 1 of 2 PageID #: 22492


                           MORRIS, NICHOLS, ARSHT                &   TUNNELL     LLP

                                         1201 N ORTH M ARKET S TREET
                                                P.O. B OX 1347
                                     W ILMINGTON , D ELAWARE 19899-1347

                                                 (302) 658-9200
                                              (302) 658-3989 FAX

    ANTHONY D. RAUCCI
    (302) 351-9392
    araucci@morrisnichols.com


                                                 June 11, 2021

    The Honorable Leonard P. Stark                                            VIA ELECTRONIC MAIL
    United States District Court
      for the District of Delaware
    844 North King Street
    Wilmington, DE 19801

            Re:        Natera, Inc. v. ArcherDX, Inc., et al, C.A. No. 20-125 (LPS) (Consolidated)

Dear Chief Judge Stark:

       The parties in the above-referenced matter write to request the scheduling of a discovery
teleconference.

       The following attorneys, including at least one Delaware Counsel and at least one Lead
Counsel per party, participated in verbal meet-and-confers by telephone, including on June 10,
2021. Delaware Counsel included Anthony Raucci on behalf of Natera and Brian Farnan on behalf
of Defendants. Lead Counsel included Mandy Kim and Jodi Benassi on behalf of Natera and
Derek Walter and Kaitlin Paulson on behalf of Defendants.

            The disputes requiring judicial attention are listed below:

          Defendants’ continued refusal to provide witnesses and propose any dates in response to
           Natera’s Rule 30(b)(6) and 30(b)(1) deposition notices such that depositions may be
           completed prior to the fact discovery deadline of July 9, 2021 (D.I. 60) as initially set forth
           in Natera’s June 8 response to Defendants’ request for a status conference (D.I. 218).1

          Defendants’ refusal to produce Rule 26 discovery of documents and information in response
           to Natera’s Interrogatory No. 2 and RFP No. 8 related to the factual uses of the accused
           products that Archer claims are subject to the protection of the Hatch-Waxman Safe Harbor,
           35 U.S.C. § 271(e)(1).


1
            Natera respectfully requests expedited consideration of this issue in particular in light of
            the upcoming deadline.
Case 1:20-cv-00125-LPS Document 222 Filed 06/11/21 Page 2 of 2 PageID #: 22493

The Honorable Leonard P. Stark
June 11, 2021
Page 2

       Defendants’ refusal and failure to produce the agreed upon scope of documents to Natera’s
        Request for Production No. 9 pursuant to the parties’ Joint Status Report (D.I. 175) and
        Court’s Order adopting the parties’ agreements, including agreed deadlines (D.I. 184).

       Defendants’ refusal to supplement their responses to Interrogatory Nos. 10 and 11.

       Thomas Jefferson University Hospital’s refusal to produce a witness for deposition.

       Defendants’ request to extend the discovery deadline and coordinate discovery with the
        Genosity action.2

       Plaintiffs’ refusal to answer interrogatories 3 through 7.

                                                Respectfully,

                                                /s/ Anthony D. Raucci

                                                Anthony D. Raucci (#5948)

cc:     All Counsel of Record (via CM/ECF and e-mail)




2
        Natera disagrees that the extension of discovery request is ripe for judicial resolution as
        Natera has asked for a proposal from Defendants but has not received that proposal. The
        Court also directed Defendants to file a motion if they sought coordination with the
        Genosity case (D.I. 220).
